COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                               NO. 02-10-00220-CV

IN RE CORTLAND PERRY                                                RELATOR
MORGAN
                                    ------------

                          ORIGINAL PROCEEDING

                                    ------------

                       MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

motion for emergency relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for emergency

relief are denied.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                              PER CURIAM


PANEL: GARDNER, DAUPHINOT, and WALKER, JJ.

DELIVERED: June 29, 2010


  1
   See Tex. R. App. P. 47.4.